DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	It does not appear as the limitations directed to the snorkel are supported by the provisional application 62/824897 and therefore do not have benefit to the effective filing date of the provisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “snorkel” in claims 6 and 12 are used by the claim to mean “passage”, or “channel” while the accepted meaning, per Merriam Webster, is “a plastic tube that allows a swimmer to breathe while keeping the head or face under the surface of the water.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (Publication entitled “Pyrolytic graphite film thermal straps: Characterization testing”, December 2016) in view of Hill et al. (USP 20100321897) and in further view of Perellon et al. (US PG Pub. 2020032813) hereinafter referred to as and McKinley, Hill and Perellon, respectively.
Regarding Claim 1, McKinley discloses a composite thermal strap (shown in figure 3), comprising:

first and second metal end blocks (terminals shown in figures 1 and 3).
Although McKinley discloses a stack of pyrolytic graphite layers attached to metal terminals, McKinley fails to disclose first and second metal foils layers; wherein:
the first metal foil is immediately adjacent and in thermal contact with the pyrolytic graphite stack top face, the second metal foil is immediately adjacent and in thermal contact with the pyrolytic graphite stack bottom face, and 
the first and second metal foils do not envelop the front or back sides of the pyrolytic graphite stack.
Hill, also drawn to a heat spreader utilizing graphite, teaches a first and second metal foils layers (“Some exemplary embodiments disclosed herein may also include an adhesive layer and/or a protective metal foil layer on the thermally-conductive interface assembly, such as on the bottom surface of the first layer 122 and/or on the outermost surface 126 of the second layer 124”,underline for emphasis, ¶ [38]); wherein:
the first metal foil is immediately adjacent and in thermal contact with the graphite top face (“on the outermost surface 126 of the second layer 124”, ¶ [38]), the second metal foil is immediately adjacent and in thermal contact with the graphite bottom face (“on the bottom surface of the first layer 122”, ¶ [38]) and 
The flexible graphite sheet 110 is encapsulated within, bonded to, or sandwiched between relatively soft, compliant thermal interface material 104 that forms the first and second layers 122, 124”, underline for emphasis ¶ [40], wherein the protective layer is situated on the thermal interface material layers that do not encapsulate the flexible graphite sheet (110)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide McKinley with the limitations contained above, as taught by Hill, the motivation being to provide a protective layer on the exposed longitudinal surfaces of the graphite stack thereby mitigating damage from handling with a minimal addition of weight.         
Although McKinley discloses metal terminal blocks on either end of the thermal strap, McKinley fails to explicitly disclose both the first and the second metal end blocks having an inside surface and an outside surface, the first metal end block inside surface thermally linked and in direct contact to the composite stack proximal end and the second metal end block inside surface thermally linked and in direct contact to the composite stack distal end.
Perellon teaches both the first and the second metal end blocks (3, 3’) having an inside surface and an outside surface (figure 6 shows a cross sectional area of the fitting, having an interior surface for receiving the stack (5)), the first metal end block inside surface thermally linked and in direct contact to the composite stack proximal end and the second metal end block inside surface thermally linked and in direct contact to the composite stack distal end (“the stacks 5 of pyrolytic graphite in the ends 4 of the thermal conductive strap 4 lodged inside the end fittings 3, 3' are not covered by polyimide film 6 (i.e., they are only covered by polyimide film 6 in the intermediate section of the thermal conductive strap 2 between both ends 4”, ¶ [43]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide McKinley with the limitations contained above, as taught by Perellon, the motivation being to minimize thermal resistance between the stack and the end fitting to increase heat dissipation and therefore the cooling capability of the strap.         
Further, a modified McKinley teaches the composite stack arranged in order of: 
the first metal foil, the pyrolytic graphite stack, the second metal foil (the pyrolytic graphite stack is taught by McKinley, wherein the first and second metal foil layers are taught by Hill providing a protective layer. Therefore, a modified McKinley having the first and second metal foil layers taught by Hill have the metal foil layers on either side of the stack) and the pyrolytic graphite stack and the first and second metal foils form a composite stack having a proximal end, a distal end, and a middle portion (the pyrolytic graphite stack having a proximal end, a distal end, and a middle portion is taught by McKinley, wherein the first and second metal foil layers are taught by Hill. Therefore, a modified McKinley having the first and second metal foil layers of Hill comprises a composite stack having a proximal end, a distal end, and a middle portion).
Regarding Claim 5, McKinley further discloses a particle containment sleeve (“aluminized mylar blanket”, see abstract), wherein the particle containment sleeve comprises proximal and distal ends (shown in figure 3, wherein the mylar blanket ends at the terminals),

encapsulates the composite stack between the first and second metal end blocks (shown in figure 5); and 
is configured to capture pyrolytic graphite particles that may rub off from any of the multiple pyrolytic graphite sheets or metal particles that may rub off from the first or second metal foils (see intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “is configured to capture pyrolytic graphite particles that may rub off from any of the multiple pyrolytic graphite sheets or metal particles that may rub off from the first or second metal foils”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 7, McKinley discloses a method for creating a composite thermal strap (shown in figure 3), the method comprising:
arranging a stack of multiple pyrolytic graphite sheets (see abstract for the use of pyrolytic graphite), the pyrolytic graphite stack having top and bottom faces and front and back sides (shown in version 2 of figure 1, wherein the thermal links have a top/bottom and front and back, wherein the front and back are adjacent the terminals); 

thermally linking a second metal end block to the composite stack distal end (shown in figure 3, being the bottom terminal end); wherein 
the composite stack physically separates the first metal end block from the second metal end block (shown in figures 1, 3 and 5).
 Although McKinley discloses a stack of pyrolytic graphite layers attached to metal terminals, McKinley fails to disclose providing first and second metal foils layers;
arranging the first metal foil immediately adjacent and in thermal contact with the pyrolytic graphite stack top face but not enveloping the front or back sides of the pyrolytic graphite stack, arranging the second metal foil is immediately adjacent and in thermal contact with the pyrolytic graphite stack bottom face but not enveloping the front or back sides of the pyrolytic graphite stack.
Hill, also drawn to a heat spreader utilizing graphite, teaches first and second metal foils layers (“Some exemplary embodiments disclosed herein may also include an adhesive layer and/or a protective metal foil layer on the thermally-conductive interface assembly, such as on the bottom surface of the first layer 122 and/or on the outermost surface 126 of the second layer 124”,underline for emphasis, ¶ [38]);
arranging the first metal foil immediately adjacent and in thermal contact with the graphite top face (“on the outermost surface 126 of the second layer 124”, ¶ [38]), but not enveloping the front or back sides of the pyrolytic graphite stack graphite (“The flexible graphite sheet 110 is encapsulated within, bonded to, or sandwiched between relatively soft, compliant thermal interface material 104 that forms the first and second layers 122, 124”, underline for emphasis ¶ [40], wherein the protective layer is situated on the thermal interface material layers that do not encapsulate the flexible graphite sheet (110));
 arranging the second metal foil is immediately adjacent and in thermal contact with the graphite bottom face (“on the bottom surface of the first layer 122”, ¶ [38]) but not enveloping the front or back sides of the pyrolytic graphite stack (“The flexible graphite sheet 110 is encapsulated within, bonded to, or sandwiched between relatively soft, compliant thermal interface material 104 that forms the first and second layers 122, 124”, underline for emphasis ¶ [40], wherein the protective layer is situated on the thermal interface material layers that do not encapsulate the flexible graphite sheet (110)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide McKinley with the limitations contained above, as taught by Hill, the motivation being to provide a protective layer on the exposed longitudinal surfaces of the graphite stack thereby mitigating damage from handling with a minimal addition of weight.         
Although McKinley discloses metal terminal blocks on either end of the thermal strap, McKinley fails to explicitly disclose the first and the second metal end blocks having an inside surface.
Perellon teaches both the first and the second metal end blocks (3, 3’) having an inside surface (figure 6 shows a cross sectional area of the fitting, having an interior surface for receiving the stack (5)).

Further, a modified McKinley teaches arranging the pyrolytic graphite stack and the first and second metal foils to form a composite stack having a proximal end, a distal end, and a middle portion (the pyrolytic graphite stack having a proximal end, a distal end, and a middle portion is taught by McKinley, wherein the first and second metal foil layers are taught by Hill wherein a modified McKinley having the first and second metal foil layers comprises a proximal end, a distal end, and a middle portion) and the composite stack arranged in order of: the first metal foil, the pyrolytic graphite stack, the second metal foil (the pyrolytic graphite stack is taught by McKinley, wherein the first and second metal foil layers are taught by Hill providing a protective layer. Therefore, a modified McKinley having the first and second metal foil layers taught by Hill have the metal foil layers on either side of the stack). 
Regarding Claim 11, McKinley further discloses providing a particle containment sleeve (“aluminized mylar blanket”, see abstract), wherein the particle containment sleeve:
comprises proximal and distal ends (shown in figure 3, wherein the mylar blanket ends at the terminals), the proximal end attaches to and forms a particle containment connection to an outside surface of the first metal end block and the distal end attaches 
encapsulates the composite stack between the first and second metal end blocks (shown in figure 5); and 
is configured to capture pyrolytic graphite particles that may rub off from any of the multiple pyrolytic graphite sheets or metal particles that may rub off from the first or second metal foils (shown in figure 5, wherein the sleeve encapsulates the stack of graphite and therefore will capture all of the particles that diverge from the stack).

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley et al. (Publication entitled “Pyrolytic graphite film thermal straps: Characterization testing”, December 2016) in view of Hill et al. (USP 20100321897) and in further view of Perellon et al. (US PG Pub. 2020032813) as applied in Claims 1, 5, 7 and 11 above and in further view of Przilas (USP 5255738) hereinafter referred to as Przilas.
Regarding Claim 2, although a modified McKinley teaches first and the second metal foils, McKinley fails to disclose the first and the second metal foils are first and second metal foil stacks, each of the first and the second metal foil stacks having multiple metal foils.
Przilas, also drawn to a thermal strap, teaches first and the second metal stacks on a graphite thermal core, each of the first and the second metal stacks having multiple metal foils (46 and 48, wherein the multiple metal layers surround the graphite core). 
 See MPEP 2144.04 VI (B). Further, as evidenced by Przilas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide multiple layers of metal on a graphite core to control thermal expansion, heat exchange rates, protection of the graphite or electrical conduction.
Regarding Claim 3, a modified McKinley fails to teach a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the composite stack middle portion.
Przilas, also drawn to a thermal strap, teaches a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the composite stack middle portion (shown in figure 5c, wherein the heat source (52) is placed in the middle portion and thermally contacts the composite stack).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide McKinley with a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the composite stack middle portion, as taught by Przilas, the motivation being to equally distribute the heat from a source to multiple heat sinks to rapidly dissipate generated heat.         
Regarding Claim 4, a modified McKinley further teaches the third metal end block comprises two or more metal end blocks (shown in figure 5E of Przilas, wherein multiple blocks (52) are displayed), each with inside surfaces thermally linked and in direct contact to the composite stack middle portion (shown in figure 5E).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple metal end blocks, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).
Regarding Claim 8, although a modified McKinley teaches first and the second metal foils, McKinley fails to disclose the first and the second metal foils are first and second metal foil stacks, each of the first and the second metal foil stacks having multiple metal foils.
Przilas, also drawn to a thermal strap, teaches first and the second metal stacks on a graphite thermal core, each of the first and the second metal stacks having multiple metal foils (46 and 48, wherein the multiple metal layers surround the graphite core). 
A modified McKinley as put forth in the rejection Claim 1 teaches the claimed invention except for multiple layers of the protective metal foil. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a multiple layers of the metal foil, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B). Further, as evidenced by Przilas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide multiple layers 
Regarding Claim 9, a modified McKinley fails to teach providing a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the middle portion of the composite stack.
Przilas, also drawn to a thermal strap, teaches providing a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the middle portion of the composite stack (shown in figure 5c, wherein the heat source (52) is placed in the middle portion and thermally contacts the composite stack).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide McKinley with providing a third metal end block having an inside surface, the third metal end block inside surface thermally linked and in direct contact to the middle portion of the composite stack, as taught by Przilas, the motivation being to equally distribute the heat from a source to multiple heat sinks to rapidly dissipate generated heat.         
Regarding Claim 10, a modified McKinley further teaches the third metal end block comprises two or more metal end blocks (shown in figure 5E of Przilas, wherein multiple blocks (52) are displayed), each with inside surfaces thermally linked and in direct contact to the composite stack middle portion (shown in figure 5E).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple metal end blocks, since it has been held that  See MPEP 2144.04 VI (B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763